The plaintiff brought suit to recover damages for injury to its bus alleged to have been caused by the defendant's negligence. The defendant answered, denying the plaintiff's allegations, and set up a cross-action for the recovery of damages against the plaintiff. The alleged causes arose from a collision on a public highway between the plaintiff's bus and the defendant's moving van. Appropriate issues were submitted upon both causes and were answered in favor of the plaintiff.
We find upon an examination of the record that the controversy between the parties has been tried and determined in substantial compliance with the controlling principles of law and that the appellant has shown no sufficient cause for our disturbing the verdict or the judgment.
No error.